DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-25, 27, 31-32, 34, 36-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
For claims 24, 25, 31, 34, 37, and 38, the closest prior art is Shrivastava et al. (Pub. No.: US 2012/0083868), as applied below.  However, Shrivastava lacks the plurality of proximally positioned end loops of the stent projecting radially outward as required by claims 24 and 31, nor would it have been obvious to modify Shrivastava to include radially outward end loops as it would no longer interconnect with the remainder portion that Examiner is considering as the connection interface (see rejection below).  For claims 25, 34, 37, and 38, no section of the stent may be considered a connection interface connecting the stent to a delivery pusher, where the proximally adjacent section of the connection interface has half the number of wires than the distal section.  Rather, the proximally adjacent section has 4 wires, where the distal section has 6 wires. 
For claims 25,  32, and 36, the closest prior art is Marchand et al. (Pub. No.: US 20170112513) disclosing a stent delivery system comprising: a pusher 140 used to deliver a mesh 208 (e.g., fig. 1-3), the mesh 208 having a plurality of proximally positioned end loops (see fig. 11); a connection interface 206 positioned between the pusher and the mesh (e.g., fig. 3, 4) and proximally linked to the pusher 140  and distally linked to the stent (e.g., fig. 2-3), the connection interface including: a distal section 408 having a plurality of wires 402A, B (fig. 11), each of the plurality of wires connected to one of the plurality of end loops (fig. 11); a proximally adjacent section 406 next to the distal section having less wires than the distal section (fig. 4).  However, only the connection interface 206 can be considered a stent, as the mesh 208 is a thrombectomy system designed for containing and removing clots in vasculature.  Mesh 208 is not implanted into the body and thus cannot be considered a stent as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26, 28-30, 33, 35, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava et al. (Pub. No.: US 2012/0083868). 
For claim 21, Shrivastava et al (hereinafter, Shrivastava) discloses a stent delivery system comprising: a pusher 12 used to deliver a stent 30 (fig. 1), the stent 30 having a plurality of proximally positioned end loops (see annotation); a connection interface 28 positioned between the pusher 12 and the stent 30 and proximally linked to the pusher and distally linked to the stent (e.g., fig. 1), the connection interface including: a distal section (see annotation) having a plurality of wires, each of the plurality of wires connected to one of the plurality of end loops (see annotation); a proximally adjacent section next to the distal section having less wires than the distal section (fig. 2, next adjacent section has 4 wires).  

    PNG
    media_image1.png
    482
    646
    media_image1.png
    Greyscale

For claim 22, the connection interface further comprises a proximal end section connected to the pusher (fig. 1).  
For claim 23, the proximal end section has one or two wires (fig. 1, 2).  
For claim 26, the stent is composed of wires and each end loop is composed of two wires (fig. 2, each strut is considered a wire).  
For claim 28, Shrivastava discloses a stent delivery system comprising: a pusher 12,  a stent 30 delivered by the pusher 12, the stent 30 having a plurality of proximally positioned end loops (see annotation above); a connection interface 28 linking the pusher to the stent (fig. 1), the connection interface including: a distal section having a plurality of wires, each of the plurality of wires connected to one of the plurality of end loops (see annotation), a proximally adjacent section next to the distal section having less wires than the distal section (fig. 2 next adjacent section has 4 wires).  
For claim 29, the connection interface further comprises a proximal end section connected to the pusher (fig. 1).  
For claim 30, the proximal end section has one or two wires (fig. 1, 2).  
For claim 33, the stent is composed of wires and each end loop is composed of two wires (fig. 2, each strut is considered a wire).  
For claim 35, Shrivastava discloses a stent delivery system comprising: a pusher 12, a stent 30 delivered by the pusher 12, the stent 30 having n proximally positioned end loops where n is greater than 1 (see annotation above), a connection interface 28 linking the pusher to the stent (fig. 1), the connection interface including: a distal section having n wires, each of the n wires connected to one of the n end loops (see annotation above), a proximally adjacent section next to the distal section having less than n wires (fig. 2, next adjacent section has 4 wires).  
For claim 39, the connection interface further comprises a proximal end section connected to the pusher (fig. 1).  
For claim 40, the proximal end section has one or two wires (fig. 1, 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774